Title: To Thomas Jefferson from J. Phillipe Reibelt, 24 October 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Balt. le 24 Oct. 1805.
                  
                  Je dois Vous anoncer (je l’ai oubliè, et j’en demande pardon) que Votre Assignation pour les 134 G. 80 C. montant de Votre dernier Compte en Livres—m’est parvenüe et payeè.
                  Je prends en même tems, et çela par Crainte qu’elle soit perdüe—la liberte, de Vous observer, que le stage n’a pas encore rapportè la petite Caisse avec les malheureux Perroquets. 
                  J’ai l’honneur de Vous presenter mes profonds respects.
                  
                     Reibelt.
                  
               